


110 HRES 915 EH:  Providing for the hour of meeting of the

U.S. House of Representatives
2008-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 915
		In the House of Representatives, U.
		  S.,
		
			January 15, 2008
		
		RESOLUTION
		 Providing for the hour of meeting of the
		  House.
	
	
		That unless otherwise ordered, before
			 Monday, May 12, 2008, the hour of daily meeting of the House shall be 2 p.m. on
			 Mondays; noon on Tuesdays; and 10 a.m. on all other days of the week; and from
			 Monday, May 12, 2008, for the remainder of the 110th Congress, the hour of
			 daily meeting of the House shall be noon on Mondays, 10 a.m. on Tuesdays,
			 Wednesdays and Thursdays; and 9 a.m. on all other days of the week.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
